Citation Nr: 1221992	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 3, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from October 3, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to October 3, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to July 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, awarded service connection and assigned an initial 50 percent rating for PTSD, effective July 19, 2006.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for PTSD.  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In an April 2008 rating decision, the RO awarded a 70 percent rating for PTSD, effective October 3, 2007.

In September 2010, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted an application for a TDIU, and indicated that he was seeking a TDIU in connection with his appeal.  Also during the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher, 70 percent rating for PTSD effective October 3, 2007, inasmuch as a higher ratings for this disability are available both before and after October 3, 2007, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the matter of higher rating as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Likewise, although in the June 2011 rating decision, the RO awarded a TDIU from October 3, 2007 (the date of the claim for a TDIU), the Veteran's entitlement to a TDIU is also essentially a component of the claim for a an initial rating in excess of 50 percent for PTSD, prior to October 3, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inasmuch as a TDIU may be available prior to October 3, 2007, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as also encompassing the third matter set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38.

In August 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in an April 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board's decision on the matters of the Veteran's entitlement to rating in excess of 50 percent for PTSD prior to October 3, 2007, and a TDIU prior to October 3, 2007, are set forth below.  The remaining claim on appeal-entitlement to a rating in excess of 70 percent for PTSD-is addressed in the remand following the order.  This matter is being remanded to the RO, via the AMC..  VA will notify the appellant when further action, on his part, is required.







FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the July 19, 2006, effective date of the award of service connection, the Veteran's PTSD has been productive of total occupational impairment, but no more than moderate social impairment, with such symptoms as nightmares at least two times per month, flashbacks with occasional auditory and occasionally visual hallucinations, irritability, visible depression and anxiety, occasional panic attacks, hypervigilance, and occasional suicidal ideation; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  Incorporating the Board's decision on the rating issue herein, as of July 19, 2006, the Veteran's PTSD is rated as 70 percent disabling. 

4.  As of July 19, 2006, the Veteran's service-connected PTSD has met the percentage requirements for the award of a schedular TDIU, and the competent opinion evidence of record indicates that, for the period in question, the nature and severity of the Veteran's service-connected PTSD prevented him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD, from July 19, 2006 through October 2, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from July 19, 2006 through October 2, 2007, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Initially, with respect to the claim for a TDIU due to PTSD for the period in question, the Board finds that, given the favorable disposition of this claim, all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

As for the matter of a higher rating for PTSD for the period prior to October 3, 2007, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, following the award of service connection for PTSD, and the Veteran's disagreement with the rating assigned, letters dated in February 2008 and September 2011 provided the Veteran with general  information pertaining to what information and evidence was needed to support a claim for a higher rating for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, a December 2008 SOC and April 2012 SSOC reflect readjudication of the claims for higher ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, the reports of VA examinations, and letters and records associated with the Veteran's treatment at the San Bernardino Vet Center (as requested by the Board in the August 2011 remand).  Also of record and considered in connection with the appeal is the transcript of the September 2010 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  No further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Historically, in an April 2007 rating decision, the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective July 19, 2006.  Thereafter, in an May 2008 rating decision, the RO granted a higher, 70 percent rating for PTSD, effective October 3, 2007.  It also awarded entitlement to TDIU effective October 3, 2007.  As noted in the Introduction, the Board is remanding the matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD from October 3, 2007.  Thus, the current discussion is limited only to the propriety of the 50 percent rating assigned from the July 19, 2006 effective date of the award of service connection through October 2, 2007.  

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent rating for PTSD is warranted from the July 19, 2006 effective date of the award of service connection through October 2, 2007.  

At the outset, the Board notes that evidence of record clearly establishes that the Veteran's PTSD has resulted in significant, if not total, occupational impairment from the effective date of the award of service connection.  In this regard, the report of VA's initial examination of the Veteran in February 2007 reflects that while the examining psychologist noted the Veteran's report of retirement due to age and physical disability, she opined that it was "more likely than not that he would be unable to gain and retain competitive employment even if he were young and physically healthy."  Such conclusion was based on evidence of marked distraction by traumatic memories as well as marked anxiety during the interview and examination.  The conclusion of the February 2007 VA examiner is echoed in later evaluations of the Veteran, including a report of the March 2008 VA examination in which the examiner opined that the Veteran is "unemployable" due to PTSD.  Also of record is a letter from the Veteran's treating psychotherapist at the San Bernardino Vet Center (dated in May 2008) indicating that PTSD impacts social and occupational functioning in most domains.  

Evidence of total occupational impairment due to PTSD suggests that a 100 percent schedular rating may be appropriate in this case.  See 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, as discussed above, the rating criteria for a 100 percent schedular rating contemplates both total occupational and social impairment.  As discussed in more detail below, the Board finds that despite evidence of severe PTSD symptomatology, including occasional suicidal ideation, irritability, marked anxiety, and occasional auditory and visual hallucinations, there is no indication that these symptoms have resulted in total social impairment of the Veteran.  As the relevant inquiry is the level of occupational and social impairment caused by the symptoms suffered by the Veteran, the Board finds that throughout this appeal his PTSD is productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

As previously discussed, the Veteran was evaluated by a VA psychologist in February 2007.  The report of such evaluation indicates that the Veteran reported a one-year history of treatment at the San Bernardino Vet Center for PTSD; it was noted that he was initially seen on a bimonthly basis, but that he had recently decreased his visits to once a month.  Pertinent to the rating criteria, the examiner noted that the Veteran reported experiencing nightmares one to two times per month, intrusive recollections at least twice per week, and monthly occasions where he awakens and believes he is back on his ship.  The Veteran noted that during these last events he will hear pinging and see shipmates running around.  

The examiner observed a restricted, but congruent, range of affect, as well as normal, but halting, speech.  There was no evidence of floridly psychotic process, but the examiner did find the Veteran to be tangential and overly elaborative at times.  The Veteran was visibly anxious throughout the examination and the examiner observed him manipulating Asian relaxation balls to manage his anxiety and stress.  There was some evidence of difficulty with remote memory as well as significant impairment of delayed recall.  Nevertheless, the examiner adjudged the Veteran's concentration to be adequate, as well as his judgment and insight.  

With regards to social functioning, the February 2007 examiner noted that the Veteran reported a "good" relationship with his wife of more than fifty years, as well as regular contact with his three adult children.  When asked if he experienced problems getting along with people, the Veteran denied such issues and reported that he enjoys such activities as playing pool and horseshoes once a week as well as biking, walking, and gardening.  Although retired, the Veteran noted that he was never fired from a job in his life and that he had good relationships with his coworkers and supervisors.  

The examiner's assessment was PTSD, predominantly evidenced by marked anxiety.  The examiner assigned a GAF score of 45, which, according to the DSM-IV, reflects serious impairment in social or occupational functioning.  DSM-IV at 46-47.  

In addition to the February 2007 VA examination report of record, the claims file contains records and letters pertaining to the Veteran's psychotherapy at the San Bernardino Vet Center between May 2006 and November 2009.  Such records reflect that the Veteran's treatment was focused on reducing levels of anxiety associated with traumatic and intrusive memories about his military service.  There was also evidence of occasionally erratic speech as well evidence of dissociation (see treatment notes dated in August 2007 and January 2008).  A GAF score of 40 was assigned upon initial intake in May 2006, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  

In addition to contemporaneous Vet Center records, the claims file contains a January 2008 letter from the Veteran's treating social worker which indicates "severe and pronounced" symptoms of PTSD, including intrusion, startle response, and flashback phenomena, as well as variable suicidal thoughts, psychosis, intermittent episodes of rage, and a casual attitude towards hygiene and appearance.  There is also a May 2008 letter stating that his sleep disturbance, frequent panic, and uncued episodes of dissociation (or psychosis) "make it difficult to cope with triggers of social interaction."  Both letters note GAF scores of 38 and 35, respectively, similarly indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  

While the Board acknowledges the above evidence as relevant to the rating criteria (and generally indicative of severe symptomatology), pertinent to this appeal, Vet Center records do not support a finding that such symptoms have had a significant impact on the Veteran's social functioning, which is the underlying question in this case.  In this regard, contemporaneous records show that the Veteran occasionally brought a "friend" to his appointments, discussed participating in activities (such as biking and walking) with non-family members (i.e., friends), and was actively involved in the Intrepid Association, an organization affiliated with his former military service.  In fact, despite multiple records noting that the Veteran seeks to avoid things that trigger memories of service, there is ample evidence that he actively seeks events and information pertaining to WWII.  For example, a July 2007 treatment note indicates that he would like to see memorials in Hawaii and other sites.  Additionally, in October 2007, the Veteran brought in a USS Intrepid newsletter discussing events pertaining to WWII, and in October 2008, he attended a USS Intrepid reunion with other service members.  

In sum, contemporaneous treatment reports do not support a picture of social isolation and/or inability to establish and maintain effective relationships.  Further, the Board notes that the Vet Center records fail to support some of the more severe findings reported in the January 2008 and May 2008 letters from the Veteran's treating social worker.  Specifically, such records make no mention of any reported episodes of rage; in fact, the Veteran specifically denied such behavior at the February 2007 VA examination.  Additionally, all contemporaneous Vet Center records, including those dated in January 2008, note a neat and casual appearance.  

Other evidence of record, including Vet Center records, indicates that the Veteran's wife no longer resides with him, but lives instead with one of their adult children.  The May 2008 Vet Center letter appears to suggest that this physical separation is due solely to the Veteran's PTSD.  If so, such evidence might indicate severe social impairment.  However, the Board notes that a review of the record reveals conflicting reasons for his wife's absence from their home, including her own health issues and the ability of the Veteran to care for her, as well as her need to help out with an ailing parent.  Therefore, inasmuch as the evidence fails to show that her sole reason for living apart from the Veteran is due to PTSD-related symptoms, the Board finds the Veteran's marital separation supports a finding of no more than some difficulty establishing and maintaining effective relationships.  

In March 2007, the Veteran contacted mental health at the VA Medical Center (VAMC) in Loma Linda, California with complaints of increase anxiety with occasional panic attacks and passive, intermittent suicidal ideation without plan or intent.  The Veteran noted that his primary care physician had recently placed him on Prozac to help relieve symptoms of anxiety.  VA treatment records show that the Veteran was seen monthly for treatment of depression between March 2007 and October 2007.  Although the March 2007 initial assessment noted an endorsement by the Veteran of symptoms such as loss of interest and pleasure in activities, decreased energy, and depressed mood, subsequent records show that he reported going to social events with his family, going on short walks around the neighborhood with "friends," and electing not to take his prescribed anti-depressants.  

The Veteran was discharged from the Depression Care Clinic in October 2007, at which time he began attending group therapy through Loma Linda VAMC.  Unfortunately, records pertaining to group therapy do not contain any significant detail regarding the Veteran's own experiences and symptoms; thus, they are not especially probative to the Board's determination.  

Collectively, the above evidence indicates that, for the period prior to October 3, 2007, the Veteran's PTSD was productive of significant occupational impairment due to anxiety, but no more than moderate social impairment.  As discussed, the Veteran remained active in the community and often sought out activities with others.  He also reported no history of major disturbances with individuals and maintained a close relationship with his family.  Under these circumstances, and affording the Veteran the benefit of the doubt, the Board finds that, for the period in question, his disability picture appears to have been consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, a 70 percent rating for the period dated from July 19, 2006 through October 3, 2007 is warranted.  

The Board further finds that, given its award of a 70 percent rating for PTSD for the period prior to October 3, 2007, and, again, resolving all reasonable doubt in the Veteran's favor, the evidence of record also supports assignment of a TDIU for this period.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In view of the Board's decision on the rating issue for the period prior to October 3, 2007, as of July 19, 2006, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service-connected PTSD is rated as 70 percent disabling; accordingly, there is a single service-connected disability ratable at 60 percent or more.  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

The Board also points out that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period in question, a TDIU is warranted.

Initially, the Board recognizes that the Veteran, has not been employed at any time since the late 1980s/early 1990.  However, as indicated above, unemployed does not mean unemployable.  Furthermore, although the evidence of record indicates that the Veteran retired due to age and physical disability, such factors are not dispositive in determining whether his service-connected disability is of sufficient severity to render him unemployable for the period in question.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.

The Board will not repeat, in its entirety, the discussion of the Veteran's psychiatric symptoms, but notes that contemporaneous treatment records reflect numerous complaints regarding depression, anxiety, and irritability.  Such records further indicate that the Veteran's anxiety was visibly noticeable and that most of his psychotherapy treatments focused on helping him to control and manage stress and anxiety.  For example, the February 2007 VA examiner noted the Veteran used Asian relaxation balls to alleviate stress during the examination.  

As previously discussed, the report of VA's initial examination of the Veteran in February 2007 reflects that while the examining psychologist noted the Veteran's report of retirement due to age and physical disability, she opined that it was "more likely than not that he would be unable to gain and retain competitive employment even if he were young and physically healthy."  Such conclusion was based on evidence of marked distraction by traumatic memories as well as marked anxiety during the interview and examination.  The conclusion of the February 2007 VA examiner is echoed in later evaluations of the Veteran, including a report of the March 2008 VA examination in which the examiner opined that the Veteran is "unemployable" due to PTSD.  Also of record is a letter from the Veteran's treating psychotherapist at the San Bernardino Vet Center (dated in May 2008) indicating that PTSD impacts social and occupational functioning in most domains.  

Thus, pertinent to the period prior to October 3, 2007, the opinion of the February 2007 examiner tends to suggest that the Veteran's PTSD rendered him unemployable, and the Board observes that there is no conflicting opinion of record that directly addresses the Veteran's unemployability for the period in question.  In this case, the February 2007 opinion of record appears adequate and probative inasmuch as it reflects a complete interview and evaluation of the Veteran as well as review his medical history.  Additionally, the examining psychologist provided supporting rationale as to why the Veteran's PTSD renders him unemployable.  Moreover, the findings of the February 2007 examiner appear consistent with contemporaneous and subsequent other medical records documenting severe anxiety symptoms associated with PTSD symptoms.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met as of July 19, 2006.


ORDER

An initial, 70 percent rating for PTSD, from July 19, 2006 through October 2, 2007, is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU, for the period from July 19, 2006 through October 2, 2007, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on such matter.  

The Veteran is seeking a schedular rating in excess of 70 percent for service-connected PTSD.  In August 2011, the Board remanded this appeal, inter alia, to obtain records pertaining to treatment at the San Bernardino Vet Center.  Review of these records (dated from May 2006 through November 2009) reveals that the Veteran was receiving ongoing psychiatric treatment and was participating in group therapy at the Loma Linda VAMC.  Here, the only VAMC records on file are dated from May 2006 through April 2008.  Thus, it appears that there are likely outstanding VA treatment records that pertain to the matter of the Veteran's entitlement to a higher rating for PTSD.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated prior to May 2006 and since April 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of entitlement to a rating in excess of 70 percent for PTSD in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority.  

6  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


